Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
The amendment filed with the RCE submission of June 22, 2022 has been received and entered. With the entry of the amendment, claims 2 and 3 are canceled, and claims 1 and 4 and new claims 5-7 are pending for examination.
 
Drawings
The replacement drawings for figure 3 were received on January 31, 2022.  These drawings are acceptable.

Specification
The objection to the disclosure is withdrawn due to the clarifying amendment of January 31, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7,  lines 2-3, “the substrate placing state” is confusing as to what is intended and lacks antecedent basis.  Is this a typo, and “the substrate placing stage” is intended?   For the purpose of examination, it is understood that “substrate placing stage” is intended, but applicant should clarify what is intended, without adding new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dagostino et al (US 5064583) in view of Erikson et al (US 4097226) and Kusumoto et al (US 4849260), and further as evidenced by Vromen (US 2003/0017122) and WO 2017/108163 (hereinafter ‘163).
*** Please note that Zueger (US 2019/0001371), the national stage of ‘163 is used as a translation of ‘163, and therefore the paragraph citations are to Zueger (US 2019/0001371). ***
Claims 1 and 4: Dagostino describes a film forming apparatus with a conveyer device allowing a substrate to be a placed thereon (figures 4-5, column 9, lines 5-20).  The conveyor device can be considered as a substrate placing stage allowing a substrate to be placed thereon (note figures 4-6, column 9, lines 10-20). A heater is provided apart from the conveyor device/substrate placing stage and configured to perform heating treatment of heating said substrate using an infrared heater (note figures 4-5, column 9,lines 45-55). A mist spray sprayer is provided to perform mist spray treatment of spraying source mist obtained by atomizing a source solution on a front surface of the substrate (note figures 4-6, column 9, lines 10-25, column 7, lines 50-65, column 6, line 60 through column 7, line 25). The film forming apparatus further includes a film forming chamber to internally accommodate the substrate and mist sprayer (note figure 4, note tunnel/chamber 40, for example, column 8, line 65 through column 9, line 10).
(A) Dagostino does not specifically teach that the infrared  heater is an infrared lamp that radiates infrared light from the lamp, and a wavelength of the infrared light is set in a range of 700-900 nm.  However, Erikson specifically provides that it is well known to provide infrared heating from infrared heating elements by providing infrared lamps 35 that radiate infrared radiation (light) from the lamp where the heat passes to a separated substrate 85 to be heated (Figure 1, column 3, lines 60-68, column 4, lines 25-60). Vromen evidences that infrared light wavelengths are commonly known to include approximately 700 to approximately 1000 nm (note 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dagostino to specifically use infrared lamps that radiate infrared light for the infrared heating as suggested by Erikson with an expectation of predictably acceptable results, since Dagostino teaches to use an infrared heater, and Erikson teaches how infrared heaters can be conventionally provided as infrared lamps that would radiate infrared light to provide heating, and furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would further have understood that when using the infrared heater as described by Erikson that it would predictably and acceptably be provided such that the infrared light provided by the infrared heater would be set in the range of approximately 700 to approximately 1000 nm, overlapping the claimed range, since Vromen evidences that these would be conventional wavelengths used with providing infrared light.  Furthermore, it would have been obvious to optimize this wavelength used from this range, giving a wavelength in the claimed range, since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(B) As to providing that the film forming chamber is configured to internally accommodate the substrate and mist sprayer and the heater is disposed outside the film forming chamber and the heating treatment is preformed through the film forming chamber with the chamber having an infrared light transmitting material for infrared light radiated from the infrared lamp of said heater as a constituent material (claim 1), such as quartz glass (claim 4), As noted above, Dagostino has a film forming chamber (note 40) that accommodates the substrate and the mist sprayer, and a further chamber area 56 where the heating is performed is connected to chamber 40, such that as shown 40 and 56 can be considered on large chamber (note figure 4, and column 9, lines 45-55).  Dagostino shows the heaters in the chamber (figure 4).
However, Kusumoto further shows that it is well known to provide a wafer/substrate holder (2, 2’) and wafer/substrate (3) in a chamber (1) for application of coating that also contains an applicator (here 4a, 4b for the coating gas introduction) and where desired heat can be provided from infrared lamps (8) provided above or below the wafer/substrate and wafer/substrate holder and where the chamber can have walls (5) that are made of quartz glass (so excellent transmittance to IR) and through which the infrared can radiate into the chamber through the quartz glass walls (note figures 6, 15, note column 4, lines 40-65, column 5, lines 5-10 and 25-35 and 45-60—providing heating, column 8, line 60 through column 9, line 5) and alternatively the infrared lamps can be provided in the chamber under the substrate/wafer holder (note figure 16, column 9, lines 5-25, where it is noted that with the lamp in the chamber an inert gas feed is provided to prevent reaction products adhering to the lamp).  ‘163 further evidences that quartz glass would conventionally have transparency to IR wavelengths less than 3500 nm (0027).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dagostino in view of Erikson, and as evidenced by Vromen, to provide that the substrate and substrate placing stage and mist sprayer are provided in one chamber, where that chamber has a wall (constituent material of the chamber) of an infrared light transmitting material of quartz glass, for example, and the heater is placed outside the chamber (but still below the substrate, substrate placing unit as shown in Dagostino) as suggested by Kusumoto and as evidenced by ‘163 with an expectation of predictably acceptable results, since Dagostino needs substrate placing stage and substrate positioning with heaters below (and also above) in a chamber system, and providing the substrate placing stage, substrate, and applicator in one chamber and with a heater (IR lamp) below the chamber (and also above), where the chamber has a wall of quartz glass allowing infrared light transmitting allows heating from outside the chamber as described by Kusumoto is known for providing treatment as well as providing the IR lamp below the substrate but in the chamber, and thus predictably acceptable results are expected for either format, and furthermore ‘163 evidences that quartz glass would conventionally be transparent to IR wavelengths below 3500 nm, so when providing wavelengths with 700-900 nm, the quartz glass would be understood to be predictably and acceptably transparent to the IR wavelength.
Claim 7: As to the heater disposed at a position lower than the substrate placing stage, this is suggested by Dagostino (note figure 4) and Kusumoto (note figure 15), where as shown in Dagostino the substrate placing stage can be conveyor 26, where the heaters would overlap with an upper surface of this stage in plan view as shown in figures 4-6 of Dagostino, and figure 15 of Kusumoto, and the heaters would also be expected to do so, in order to heat the substrate held by the stage.

Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Dagostino in view of Erikson and Kusumoto, and as evidenced by Vromen and ‘163 as applied to claims 1, 4 and 7 above, and further in view of Lampkin (US 4338078, hereinafter Lampkin ‘078).
Claims 5 and 6: further as to the substrate placing stage including a combination of a pair of linear conveyor chains and an opening portion between the chains for transmission of IR light from the IR lamp of the heater (claim 5) or the substrate placing stage including an endless belt made of an IR light transmitting material for IR light radiated from the IR lamp of the heater (claim 6),  Dagostino describes a conveyor device/substrate placing stage 26 of a series of conveyor rollers 28 that support the substrate and convey the substrate through the film forming apparatus (figures 4-6, column 8, lines 45-55).  Lampkin ‘078 further describes a film forming apparatus system where spraying of application material is provided on the substrate and heating using heaters located below the substrate (and substrate holder) is provided, where the substrate is provided with a conveyor device that acts as a substrate placing stage to move the substrate through the apparatus (note figures 1, 2, column 4, lines 1-40, column 5, lines 20-30, column 6, lines 40-50).  The conveyor/substrate placing stage including a linear chain (note 74), which is understood to (1) either be provided on both sides of the belt 76 (noting how guide 72 is shown on both sides of figure 2, and where claim 12 refers to how there can be a pair of drive chains, giving a pair of linear conveyor chains, or (2) it would have at least been obvious to have a pair of linear chains 74, one on each side of the conveyor belt as the chain is shown as supporting the belt on one side of the conveyor in figure 2, and it would have been suggested to support on the other side in the same fashion to keep the conveyor belt level, and note how duplication of parts (the chain) would have been obvious to provide the same support (note figure 2, column 7, line 65 through column 60, claim 12). Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  There would be an opening portion between the chains that allows transmission of radiation from the heaters (the wire mesh for the belt 76 with openings) (column 8, lines 1-15, figure 2).  Furthermore, the conveyor belt is also an endless belt and would be made of a radiation transmittable material (since the wire mesh with its openings would allow transmittal of radiation the heater) (note figures 1-2, column 8, lines 1-15, and note how conveyor belt 18 shown as endless, column 4, lines 20-40, and the belt system described as continuous, note column 7, lines 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dagostino in view of Erikson and Kusumoto, and as evidenced by Vromen and ‘163 to use a conveyor system/substrate placing stage as described by Lampkin ‘078 with an expectation of predictably acceptable results, since Dagostino wants a conveyor system for use with heaters underneath and a spray applicator, and Lampkin ‘078 as discussed above provides such as system that allows for radiation from heaters to reach a substrate, where the system would have the substrate placing stage/conveyor including a combination of a pair of linear conveyor chains and an opening portion between the chains for transmission of IR light from the IR lamp of the heater as in claim 5, since the chains and openings in the mesh would allow any radiation to pass through, and the substrate placing stage including an endless belt made of an IR light transmitting material for IR light radiated from the IR lamp of the heater as in claim 6, since the openings in the mesh would allow any radiation to pass through.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lampkin et al (US 4224355, hereinafter Lampkin ‘355) in view of Erikson et al (US 4097226) and Kusumoto et al (US 4849260), and further as evidenced by Vromen (US 2003/0017122) and WO 2017/108163 (hereinafter ‘163).
*** Zueger (US 2019/0001371), the national stage of ‘163 is used as a translation of ‘163, and therefore the paragraph citations are to Zueger (US 2019/0001371).  ***
Claims 1 and 4: Lampkin ‘355 describes a film forming apparatus with a conveyer device allowing a substrate to be a placed thereon (note figure 1, column 4, lines 55-68, column 5, lines 20-30).  The conveyor device can be  considered as a substrate placing stage (noting how the specification describes a conveyor for holding substrates) (note figure 1, conveyor 18, column 5, lines 20-30). A heater for the substrate is provided apart from the conveyor device/substrate placing stage and configured to perform heating treatment of heating said substrate using a radiative heater (note figures 1-3, radiative heaters 14, column 6, lines 15-30). A mist sprayer is provided that is configured to perform mist spray treatment of spraying source mist obtained by atomizing a source solution on a front surface of the substrate (where the mist spray sprayer has a  spray gun with an nozzle form that provides atomizing (small droplets) of a source liquid/solution) (note figures 1-3, column 4, lines 55-65, column 5, lines 50-65, column 6,lines 60-68), where the apparatus is configured such that a film can be formed on the front surface of the substrate by simultaneously performing the heating treatment with the heater and mist spray treatment with the mist sprayer to the same area of the substrate (note figures 1-3, column 5, lines 50-68, column 6, lines 15-20, column 14, lines 15-20, same area one towards the top side and the other towards the bottom side (of the same lengthwise area), understood to be included based on the figures 1 and 2 of applicant).
(A) Lampkin ‘355 does not specifically teach that the radiative  heater is an infrared lamp that radiates infrared light from the lamp, where a wavelength of the IR light is 700-900 nm, but notes a variety of heaters can be used (column 8, lines 54-60).  However, Erikson specifically provides that it is well known to provide radiative heating from infrared heating elements by providing infrared lamps 35 that radiate infrared radiation (light) from the lamp where the heat passes to a separated substrate 85 to be heated (Figure 1, column 3, lines 60-68, column 4, lines 25-60), and how such lamps can give high heat (column 3,lines 60-68, noting that Lampkin ‘355 describes desired substrate temperatures of 440-48o degrees C, for example, from heating, note column 12, lines 10-20). Vromen evidences that infrared light wavelengths are commonly known to include approximately 700 to approximately 1000 nm (note 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lampkin ‘355 to specifically use infrared lamps that radiate infrared light for the heating as suggested by Erikson with an expectation of predictably acceptable results, since Lampkin ‘355 teaches to use an radiative heater, and Erikson teaches how radiative heaters can be conventionally provided as infrared lamps that would radiate infrared light to provide heating, and furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would further have understood that when using the infrared heater as described by Erikson that it would predictably and acceptably be provided such that the infrared light provided by the infrared heater would be set in the range of approximately 700 to approximately 1000 nm, overlapping the claimed range, since Vromen evidences that these would be conventional wavelengths used with providing infrared light.  Furthermore, it would have been obvious to optimize this wavelength used from this range, giving a wavelength in the claimed range, since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(B) As to providing that the film forming chamber is configured to internally accommodate the substrate and mist sprayer and the heater is disposed outside the film forming chamber and the heating treatment is preformed through the film forming chamber with the chamber having an infrared light transmitting material for infrared light radiated from the infrared lamp of said heater as a constituent material (claim 1), such as quartz glass (claim 4), Lampkin ‘355 would indicate that there can be a film forming chamber configured to internally accommodate the substrate, heater and mist sprayer(note figure 2, and also figures 1 and 3, where components 12 can join with the walls of the spray station 10 forming a chamber, including as shown component/walls 12 below the heater and containing the sprayer and substrate, and figure 2 would show walls on the side as well, and 12 is described as forming an enclosure, note column 5, lines 20-68, where the substrate described in enclosure 12 carrying into spray area, and  heaters spaced along enclosure 12 and below the substrate, and desired to be in such an area for substrate temperature maintenance, so all the components appear to be in a described enclosed (chamber) area, or at the least would be suggested to be provided in such an area to provide the desired substrate, spraying and heating).  As to providing the heaters outside the film forming chamber,
 Kusumoto further shows that it is well known to provide a wafer/substrate holder (2, 2’) and wafer/substrate (3) in a chamber (1) for application of coating that also contains an applicator (here 4a, 4b for the coating gas introduction) and where desired heat can be provided from infrared lamps (8) provided above or below the wafer/substrate and wafer/substrate holder and where the chamber can have walls (5) that are made of quartz glass (so excellent transmittance to IR) and through which the infrared can radiate into the chamber through the quartz glass walls (note figures 6, 15, note column 4, lines 40-65, column 5, lines 5-10 and 25-35 and 45-60—providing heating, column 8, line 60 through column 9, line 5) and alternatively the infrared lamps can be provided in the chamber under the substrate/wafer holder (note figure 16, column 9, lines 5-25, where it is noted that with the lamp in the chamber an inert gas feed is provided to prevent reaction products adhering to the lamp).  ‘163 further evidences that quartz glass would conventionally have transparency to IR wavelengths less than 3500 nm (0027).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lampkin ‘355 in view of Erikson, and as evidenced by Vromen to provide that the substrate and substrate placing unit/stage and mist sprayer are provided in one chamber, where that chamber has a wall (constituent material of the chamber) of an infrared light transmitting material of quartz glass, for example, and the heater is placed outside the chamber (but still below the substrate, substrate placing unit/stage and mist sprayer as shown in Lampkin ‘355) so the chamber wall is between the heater and the substrate, substrate placing stage and mist sprayer as suggested by Kusumoto and as evidenced by ‘163 with an expectation of predictably acceptable results, and even the benefit of preventing overspray coating from impacting on the heater, since Lampkin ‘355 needs substrate placing unit/stage and substrate positioning under the sprayer with heaters below, but providing the substrate placing unit/stage, substrate, and applicator in one chamber and with a heater (IR lamp) below the chamber, where the chamber has a wall of quartz glass allowing infrared light transmitting allows heating from outside the chamber as described by Kusumoto is known for providing treatment as well as providing the IR lamp below the substrate but in the chamber, and as well Kusumoto would show that if an IR lamp in a chamber there can be a possibility of coating impacting the lamp if further precautions are not taken, and furthermore ‘163 evidences that quartz glass would conventionally be transparent to IR wavelengths below 3500 nm, so when providing wavelengths with 700-900 nm, the quartz glass would be understood to be predictably and acceptably transparent to the IR wavelength.
Claim 7: As to the heater disposed at a position lower than the substrate placing stage, this is suggested by Lampkin ‘355 (note figures 2-3) and Kusumoto (note figure 15), where as shown in Lampkin ‘355 the substrate placing stage can be the coneyor, where the heaters would overlap with an upper surface of this stage in plan view as shown in figures 1, 2 and 3 of Lampkin ‘355, and figure 15 of Kusumoto, and the heaters would also be expected to do so, in order to heat the substrate held by the stage.

Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Lampkin ‘355 in view of Erikson and Kusumoto, and as evidenced by Vromen and ‘163 as applied to claims 1, 4 and 7 above, and further in view of Lampkin (US 4338078, hereinafter Lampkin ‘078).
Claims 5 and 6: further as to the substrate placing stage including a combination of a pair of linear conveyor chains and an opening portion between the chains for transmission of IR light from the IR lamp of the heater (claim 5) or the substrate placing stage including an endless belt made of an IR light transmitting material for IR light radiated from the IR lamp of the heater (claim 6),  Lampkin ‘355 describes a conveyor system with a screw conveyor  support the substrate and convey the substrate through the film forming apparatus (figure 1, column 5, lines 20-35).  Lampkin ‘078 further describes a film forming apparatus system where spraying of application material is provided on the substrate and heating using heaters located below the substrate (and substrate holder) is provided, where the substrate is provided with a conveyor device that acts as a substrate placing stage to move the substrate through the apparatus (note figures 1, 2, column 4, lines 1-40, column 5, lines 20-30, column 6, lines 40-50).  The conveyor/substrate placing stage including a linear chain (note 74), which is understood to (1) either be provided on both sides of the belt 76 (noting how guide 72 is shown on both sides of figure 2, and where claim 12 refers to how there can be a pair of drive chains, giving a pair of linear conveyor chains, or (2) it would have at least been obvious to have a pair of linear chains 74, one on each side of the conveyor belt as the chain is shown as supporting the belt on one side of the conveyor in figure 2, and it would have been suggested to support on the other side in the same fashion to keep the conveyor belt level, and note how duplication of parts (the chain) would have been obvious to provide the same support (note figure 2, column 7, line 65 through column 60, claim 12). Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  There would be an opening portion between the chains that allows transmission of radiation from the heaters (the wire mesh for the belt 76 with openings) (column 8, lines 1-15, figure 2).  Furthermore, the conveyor belt is also an endless belt and would be made of a radiation transmittable material (since the wire mesh with its openings would allow transmittal of radiation the heater) (note figures 1-2, column 8, lines 1-15, and note how conveyor belt 18 shown as endless, column 4, lines 20-40, and the belt system described as continuous, note column 7, lines 65-68).  Lampkin ‘078 also describes the conveyor system of Lampkin ‘355 as having problems (column 2, lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lampkin ‘355 in view of Erikson and Kusumoto, and as evidenced by Vromen and ‘163 to use a conveyor system/substrate placing stage as described by Lampkin ‘078 with an expectation of predictably acceptable results, since Lampkin ‘355 wants a conveyor system for use with heaters underneath and a spray applicator, and Lampkin ‘078 as discussed above provides such as system that allows for radiation from heaters to reach a substrate, where the system would have the substrate placing stage/conveyor including a combination of a pair of linear conveyor chains and an opening portion between the chains for transmission of IR light from the IR lamp of the heater as in claim 5, since the chains and openings in the mesh would allow any radiation to pass through, and the substrate placing stage including an endless belt made of an IR light transmitting material for IR light radiated from the IR lamp of the heater as in claim 6, since the openings in the mesh would allow any radiation to pass through.

Lampkin ‘078 was cited on the PTO-892 of November 9, 2021.  Vromen was cited on the PTO-892 of June 21, 2022.

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered. 
(A) Note the adjustments to the claim rejections above, due to the amendments to the claims.
(B) As to the 35 USC 103 rejections, applicant argues that the features of claim 1 allow the heat treating and mist spraying simultaneously formed on a same area of the substrate and the wavelength of the IR light does not overlap with an adsorption wavelength range of the source mist.  The Examiner notes that however, in the claims now provided, neither of these features is claimed, and the obviousness of what is claimed is provided by the combination of references as cited above. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Arguments as to ‘797 do not apply as the reference is now not used.  As to Lampkin ‘355 not radiating IR light from an infrared lamp, and Erikson merely disclosing heating elements, the Examiner is of the position that Lampkin ‘355 indicates using a radiative heater, and Erikson shows that a conventional such heater uses IR light radiating from an IR lamp, and thus would be pertinent art to use.  The mist features come from the primary references to Lampkin ‘355 or Dagostino.  Vromen is further cited as to evidence of wavelength normal for IR.  Furthermore, even if IR in general has a broad range, no criticality is shown for the present range, where IR radiating lamps would by definition be understood to omit radiation in the IR wavelength.  Features as to the wavelength of the source mist are not claimed, and furthermore, the source mist is not part of the apparatus or required to have a specific adsorption wavelength, so it is not shown that 700-900 nm wavelength critical in this result.  Therefore, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718